          Case 8:19-cv-01352-GJH Document 7 Filed 10/21/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND

                                              :
Deangela Washington,                          :
                                              :
                                              : Civil Action No.: 8:19-cv-01352-GJH
                      Plaintiff,              :
      v.                                      :
                                              :
Westlake Financial; and DOES 1-10, inclusive, :
                                              :
                      Defendants.             :
                                              :


          NOTICE OF WITHDRAWAL OF COMPLAINT AND VOLUNTARY
                  DISMISSAL OF ACTION WITH PREJUDICE
                         PURSUANT TO RULE 41(a)


       Deangela Washington (“Plaintiff”), by Plaintiff’s attorney, hereby withdraws the
complaint and voluntarily dismisses this action, with prejudice, pursuant to Fed. R. Civ. P.
41(a)(1)(A)(i).

Dated: October 21, 2019

                                             Respectfully submitted,
                                             By     /s/ Sergei Lemberg
                                             Sergei Lemberg, Esq.
                                             LEMBERG LAW, L.L.C.
                                             43 Danbury Road, 3rd Floor
                                             Wilton, CT 06897
                                             Telephone: (203) 653-2250
                                             Facsimile: (203) 653-3424
                                             ATTORNEYS FOR PLAINTIFF
          Case 8:19-cv-01352-GJH Document 7 Filed 10/21/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that on October 21, 2019, a true and correct copy of the foregoing Notice
of Withdrawal was served electronically by the U.S. District Court for the District of Maryland
Electronic Document Filing System (ECF) and that the document is available on the ECF
system.

                                             By_/s/ Sergei Lemberg____

                                                  Sergei Lemberg
